Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered. 

Status of the Claims
This office action considers claims 1-2 and 6-15 are pending.

Allowable Subject Matter
Claims 1-2 and 6-15 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to a system and products for packets transmissions based on a calculated packet transmission time considering the various combination of factors comprising the amount of time the packet may be delayed before the connection between the local system and a remote system times out, priority levels of the application to which the packet belongs, the travel time of the packet across the network, the amount of precision in delaying the packet and available bandwidth for providing a satisfactory user experience.

The primary reason for the allowance of the claims is the inclusion of a combination of limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a non-transitory computer-readable medium storing machine-readable instructions which, when executed by a processor of an electronic device, cause the processor to: receive a first packet; determine a first priority level of the first packet; calculate a first delay time based on the first priority level and an expiration time of the first packet; store the first packet in a queue; receive a second packet after receiving the first packet; determine a second priority level of the second packet; calculate a second delay time based on the second priority level and an expiration time of the second packet; store the second packet in the queue; in response to the second delay time being less than the first delay time, transmit the second packet over a network before transmitting the first packet.; in response to occurrence of the expiration time of the first packet, transmitting the first packet prior to transmitting a packet having higher priority than the first packet; and in response to occurrence of the expiration time of the second packet, transmitting the second packet prior to transmitting a packet having higher priority than the second packet.

Applicant’s independent claim 6 recites, inter alia, a non-transitory computer-readable medium storing machine-readable instructions which, when executed by a processor of an electronic device, cause the processor to: receive a first packet; receive a second packet after receiving the first packet; determine a first priority level of the first packet, a second priority level of the second packet, an expiration time of the first packet, and an expiration time of the second packet; calculate a first delay time for the first packet based on the first priority level and a second delay time for the second packet based on the second priority level; store the first packet in a delay queue; in response to the second delay time being less than the first delay time, store the second packet in the delay queue in a first position ahead of a second position of the first packet; transmit the second packet over a network upon an expiration of the second delay time; transmit the first packet over the network after transmitting the second packet over the network in response to occurrence of the expiration time of the first packet, transmitting the first packet prior to transmitting a packet having higher priority than the first packet; and in response to occurrence of the expiration time of the second packet, transmitting the second packet prior to transmitting a packet having higher priority than the second packet.

Applicant’s independent claim 11 recites, inter alia, a system comprising: a processor; and a network interface connector coupled to the processor, wherein the processor is to: receive a first packet; determine a first application corresponding to the first packet; calculate a first delay time based on the first application and an expiration time of the first packet; store the first packet in a first priority queue; receive a second packet after receiving the first packet; determine a second application corresponding to the second packet; calculate a second delay time based on the second application, the second delay time less than the first delay time, and an expiration time of the first packet; store the second packet in a second priority queue, where the second priority queue has a lower priority level than the first priority queue; transmit the second packet over a network via the network interface connector upon an expiration of the second delay time and before transmitting the first packet, in response to occurrence of the expiration time of the first packet, transmitting the first packet prior to transmitting a packet having higher priority than the first packet; and in response to occurrence of the expiration time of the second packet, transmitting the second packet prior to transmitting a packet having higher priority than the second packet.

As best understood, claims 1 and 6 disclosing computer-readable medium storing machine-readable instructions which, when executed by a processor of an electronic device and claim 11 disclosing a system with a processor and a network interface connector coupled to the processor, describe respective products and structure. 

None of the prior art of record, either individually or in combination, or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 6 and 11 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1, 6 and 11 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, the applicant claims 1, 6 and 11 are allowed.
Dependent claims 2 and 7-10 and 12-15 being dependent on independent claims 1, 6 and 11, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pruden et al. (US 20180048691 A1), describing Targeted Buffer Priority Management
Clark; Alan D. (US 20060268701 A1), describing System And Method For Prioritizing Individual Streams Within A Multimedia Flow
Sridhar et al. (US 20050094645 A1), describing Distance-sensitive Scheduling Of TDM-over-packet Traffic In VPLS
CHAN et al. (US 20170359268 A1), describing METHODS AND SYSTEMS FOR RECEIVING AND TRANSMITTING PACKETS BASED ON PRIORITY LEVELS
Agarwal et al. (US 9729448 B2), describing Distance-sensitive Scheduling Of TDM-over-packet Traffic In VPLS
Cheng; Bing H. (US 20140355427 A1), describing SYSTEM AND METHOD FOR PROVIDING DYNAMIC QOS TO MAXIMIZE BANDWIDTH UTILIZATION
Bhooma; Padmavathy (US 20140192649 A1), describing REDUCING INTERARRIVAL DELAYS IN NETWORK TRAFFIC
Vangala et al. (US 20130329556 A1), describing FLOW CONTROL FOR NETWORK PACKETS FROM APPLICATIONS IN ELECTRONIC DEVICES
Sathe et al. (US 8248945 B1), describing System And Method For Ethernet Per Priority Pause Packet Flow Control Buffering
Kastenholtz et al. (US 20120176903 A1), describing NON-UNIFORM PER-PACKET PRIORITY MARKER FOR USE WITH ADAPTIVE PROTOCOLS
AKBARI et al. (US 20110228714 A1), describing METHOD AND SYSTEM FOR RETRANSMISSION IN ASM
Nakano et al. (US 7706292 B2), describing Network System, Network Apparatus, Route Change Method, And Program Storage Medium Storing Program Thereof
Rogers; Steven A. (US 20090207732 A1), describing EMPIRICAL SCHEDULING OF NETWORK PACKETS
Keating et al. (US 7499402 B2), describing Network Delay Control
Connor et al. (US 20060206579 A1), describing Techniques For Providing Packet Rate Pacing
Douceur et al. (US 6247061 B1), describing Method And Computer Program Product For Scheduling Network Communication Packets Originating From Different Flows Having Unique Service Requirements
Ruszczyk; Chester A. (US 6205150 B1), describing Method Of Scheduling Higher And Lower Priority Data Packets
Wong; Shian-Tung (US 5974465 A), describing Method And Apparatus For Prioritizing The Enqueueing Of Outbound Data Packets In A Network Device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413